Exhibit 10.3

WAIVER OF SEVERANCE BENEFITS

Waiver of Severance Benefits (“Waiver”), dated as of the date set forth below,
by and between David Gardella (“Executive”), and Donnelley Financial Solutions,
Inc., a Delaware corporation (the “Company”).

Recitals

WHEREAS, the Company has entered into a severance agreement with Executive,
dated November 6, 2012 (the “Agreement”). A copy of the Agreement is attached as
to this Waiver as Annex A; and

WHEREAS, Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined it is advisable and in the best interests of the
Company to implement an Executive Severance Plan, effective May 30, 2017 (the
“Severance Plan”) for certain senior officers and key management employees; and

WHEREAS, the Committee has selected Executive for participation in the Severance
Plan; and

WHEREAS, to the extent provided below, in order to participate in and receive
benefits under the Severance Plan, Executive desires to waive any severance
payments provided to him under the Agreement in connection with the termination
of his employment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Waiver

 

  1. Defined Terms. Capitalized terms not defined herein shall have the meanings
specified shall have the meanings ascribed to such terms in the Agreement.

 

  2. Waiver of Severance Entitlements.

 

  a. The parties acknowledge that Section 2(a) of the Agreement states that, in
the event that Executive’s Separation from Service from the Company is initiated
without Cause, Executive is entitled to an amount equal to one (1) times his
Annualized Total Compensation, subject to Executive’s prompt execution of the
Company’s customary release, payable in equal installments on the 15th and last
days of each of the twelve (12) months following the 30th day after the date of
such Separation from Service (or, if the 15th and last day of a month is not a
business day, on the closest business day to such date) (the “Original Severance
Entitlement”).

 

  b. In consideration of Executive’s participation in the Severance Plan and the
benefits he is entitled to therein, Executive hereby waives, releases, forfeits
and relinquishes any and all right, claim, title and interest in and to the
Original Severance Entitlement, subject to Section 3 of this Waiver below.



--------------------------------------------------------------------------------

  3. Limits on Severance Plan Amendment. Notwithstanding Section 18, “Amendment
and Termination”, of the Severance Plan (under which the Committee may amend or
terminate the Severance Plan at any time without the consent of the Severance
Plan participants) or any other provision contained therein or herein to the
contrary, the Committee has acknowledged and determined that the Severance Plan
may not be amended in a manner that will materially impair the rights of
Executive by reducing Executive’s severance benefits to less than the Original
Severance Entitlement without Executive’s prior written consent.

 

  4. March 2017 Performance Restricted Stock Grant. Executive was previously
awarded a grant of performance restricted stock on March 2, 2017 (the
“Performance Award”). The first sentence of Section 2(c), “Vesting”, in the
associated award agreement for such Performance Award (the “Award Agreement”) is
replaced in its entirety with the following:

“Notwithstanding anything provided in the 2016 PIP or any other agreement with
Grantee to the contrary, upon the date of a Change in Control, each Performance
Condition shall be deemed met at the target performance level with respect to
each open Performance Period.”

All other terms and conditions of the Award Agreement shall remain in full force
and effect.

 

  5. Section 409A Compliance.

 

  a. Section 4(b)(i), “Change in Control Severance Benefits”, of the Severance
Plan provides that if Executive experiences a Qualifying Termination (as defined
in the Severance Plan) during a CIC Termination Period (as defined in the
Severance Plan), Executive is entitled to, in part, a lump sum cash payment
equal to one and one-half (1.5) times the sum of his (i) Base Salary (as defined
in the Severance Plan) and (ii) target annual cash bonus under the Company’s
Annual Incentive Plan (the “CIC Severance Payment”). Notwithstanding
Section 4(b)(i) of the Severance Plan or anything contained therein or herein to
the contrary, Executive agrees and acknowledges that any such CIC Severance
Payment owed to him shall instead be paid as follows:

 

  i. Executive will receive an amount equal to one (1) times the sum of (i) his
Base Salary and (ii) target annual cash bonus under the Company’s Annual
Incentive Plan, paid in equal installments on the 15th and last days of each of
the twelve (12) months following the 30th day after Executive’s Date of
Termination (as defined in the Severance Plan) (or, if the 15th and last day of
a month is not a business day, on the closest business day to such date); and

 

  ii. Executive will receive a lump sum payment equal to one-half (.5) times the
sum of (i) his Base Salary and (ii) target annual cash bonus under the Company’s
Annual Incentive Plan, paid on the 60th day (or the next following business day
if the 60th day is not a business day) following Executive’s Date of
Termination.

 

2



--------------------------------------------------------------------------------

All other terms and conditions of the Severance Plan as applicable to Executive,
including, but not limited to, Executive’s fulfillment of any release
requirement described in the Severance Plan, shall be as set forth in the
Severance Plan.

 

  b. This Waiver is intended to comply with, or be exempt from, the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (together with
the applicable regulations thereunder, “Section 409A”). To the extent that any
provision in this Waiver is ambiguous as to its compliance with Section 409A or
to the extent any provision in this Waiver must be modified to comply with
Section 409A (including, without limitation, Treasury Regulation 1.409A-3(c)),
such provision will be read, or will be modified (with the mutual consent of the
parties, which consent will not be unreasonably withheld), as the case may be,
in such a manner so that all payments due under this Waiver will comply with
Section 409A. For purposes of Section 409A, each payment made under this Waiver
will be treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

 

  6. Miscellaneous.

 

  a. This Waiver shall inure to the benefit of the Company and its successors
and assigns. In the event any provision hereof is determined to be unenforceable
or invalid such provision or such part thereof as may be unenforceable or
invalid shall be deemed severed from this Waiver and the remaining provisions
carried out with the same force and effect as if the severed provisions or part
thereof had not been made a part hereof.

 

  b. No provisions of this Waiver may be amended, modified, or waived unless
such amendment or modification is agreed to in writing signed by Executive and
by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged. The invalidity or
unenforceability of any provision or provisions of this Waiver will not affect
the validity or enforceability of any other provision of this Waiver, which will
remain in full force and effect.

 

  c. Any controversy arising out of or relating to this Waiver or the breach of
this Waiver that cannot be resolved by Executive and the Company shall be
governed by the terms of Section 13, “Full Settlement; Resolution of Disputes
and Costs”, of the Severance Plan.

 

  d. All disputes arising under or related to this Waiver shall at all times be
governed by and construed in accordance with the internal laws (as opposed to
the conflict of law provisions) and decisions of the State of Delaware as
applied to agreements executed in and to be fully performed within that state.

 

  e. Any notices or other communications required or arising under this Waiver
shall be governed by the terms of Section 12, “Notice”, of the Severance Plan.

 

  f.

This Waiver may be executed in any number of counterparts, each of which will be
deemed an original, and all of which together will constitute one and

 

3



--------------------------------------------------------------------------------

  the same instrument. This Waiver will become binding when one or more
counterparts hereof, individually or taken together, will bear the signatures of
all of the parties reflected hereon as the signatories. Photographic, faxed or
PDF copies of such signed counterparts may be used in lieu of the originals for
any purpose.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver on the date
first above written.

 

DONNELLEY FINANCIAL SOLUTIONS, INC. By:   /s/ Diane Bielawski  

Diane Bielawski

Chief Human Resources Officer

EXECUTIVE By:   /s/ David Gardella   David Gardella   Dated as of this 5th day
of June, 2017

[signature page to waiver]



--------------------------------------------------------------------------------

ANNEX A

FORM OF ASSIGNMENT OF SEVERANCE AGREEMENT

Assignment of Severance Agreement (“Assignment Agreement”), dated as of
September 29, 2016, by and between R.R. Donnelley & Sons Company (“RRD”), a
Delaware corporation, and Donnelley Financial Solutions, Inc., a Delaware
corporation (“Donnelley Financial”).

Recitals

WHEREAS, RRD has entered into a severance agreement with David A. Gardella of
RRD (the “Executive”), dated November 6, 2012 (the “Severance Agreement”). A
copy of the Severance Agreement is attached as to this Assignment Agreement as
Annex A; and

WHEREAS, RRD desires to assign the Severance Agreement to Donnelley Financial,
and Donnelley Financial desires to acquire all of RRD’s right, title and
interest in the Severance Agreement; and

WHEREAS, the Executive has acknowledged and acquiesced to the assignment of his
Severance Agreement and the transfer of his employment to Donnelley Financial.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

 

  1. Assignment of Severance Agreement. Effective as of the Donnelley Financial
Distribution Date, as defined in the Separation and Distribution Agreement by
and among RRD, LSC Communications, Inc. and Donnelley Financial (the
“Distribution Date”), RRD hereby irrevocably, absolutely and unconditionally
assigns, transfers, conveys and delivers to Donnelley Financial and its
successors and assigns all of RRD’s right, title and interest in, to and under
the Severance Agreement.

 

  2. Acceptance of Assignment. From and after the Distribution Date, Donnelley
Financial hereby irrevocably, absolutely and unconditionally assumes, undertakes
and agrees to pay, perform and discharge in full any and all claims and
obligations arising under and/or in connection with the Severance Agreement.

 

  3. References. From and after the Distribution Date, all references in the
Severance Agreement to “Donnelley” or the “Company” shall be deemed to be
references to Donnelley Financial, including, but not limited to, with respect
to any triggers such as those relating to a Change in Control or related events.

 

  4. Executive Acknowledgement. The Executive acknowledges and agrees that the
transfer of his employment as described in this letter will not constitute a
termination without “cause” by RRD, as defined under the Severance Agreement as
in effect through the Distribution Date. This acknowledgement and agreement is
without limitation on the Executive’s rights in the event that he is
subsequently terminated without “cause” by Donnelley Financial.

 

6



--------------------------------------------------------------------------------

  5. Restrictive Covenants. The Executive also acknowledges and agrees that he
will be fully obligated to Donnelley Financial under the non-compete, employee
non-solicit and customer non-solicit covenants (together, the “Restrictive
Covenants”) of the Severance Agreement. In addition, beginning on the
Distribution Date and ending on the day twelve (12) months following the
Distribution Date (the “Wear Away Period”), if the Executive terminates
employment for any reason, he shall be fully obligated to each of RRD and LSC
under the Restrictive Covenants for the period, if any, beginning on the date of
the Executive’s termination and ending at the conclusion of the Wear Away
Period. The Executive acknowledges and agrees that the confidentiality covenant
shall survive at all times, both during and after employment, with respect to
Donnelley Financial, and shall survive and apply to each of RRD and LSC at all
times after employment. The Executive, Donnelley Financial and RRD acknowledge
that LSC is a third party beneficiary for purposes of enforcement of this
Section 5.

 

  6. Miscellaneous. This Assignment Agreement shall inure to the benefit of
Donnelley Financial, RRD and LSC, and each of their respective successors and
assigns, as applicable. In the event any provision hereof is determined to be
unenforceable or invalid such provision or such part thereof as may be
unenforceable or invalid shall be deemed severed from this Assignment Agreement
and the remaining provisions carried out with the same force and effect as if
the severed provisions or part thereof had not been made a part hereof.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
on the date first above written.

 

R.R. DONNELLEY & SONS COMPANY       DONNELLEY FINANCIAL SOLUTIONS, INC. By:  
/s/ Daniel L. Knotts       /s/ Daniel N. Leib   Daniel L. Knotts       Daniel N.
Leib   Chief Operating Officer       Chief Executive Officer

Acceptance of Assignment by Executive

I, David A. Gardella, do hereby consent to the assignment of my Severance
Agreement by and between R.R. Donnelley & Sons Company and Donnelley Financial
Solutions, Inc.

Dated: September 29, 2016

 

By:   /s/ David A. Gardella   David A. Gardella



--------------------------------------------------------------------------------

ANNEX A

[Copy of Severance Agreement]

 

9



--------------------------------------------------------------------------------

RR Donnelley    Global Headquarters    111 South Wacker Drive   
Chicago, Illinois 60606-4301    Telephone (312) 326 8000

November 6th, 2012

Dave Gardella

[address]

Dear Dave:

In recognition of your importance to R.R. Donnelley & Sons Company, its
officers, directors, subsidiaries, affiliates, and successors or assigns
(“Donnelley” or “Company”) and to further the Company’s interests, we are
pleased to offer you this Agreement. All capitalized terms used but not defined
in the text of this Agreement shall have the meanings assigned to such terms in
Annex A.

The terms of this Agreement are set forth below.

 

  1. Employment Relationship. It is agreed and understood that your employment
with RR Donnelley is to be at will, and either you or RR Donnelley may terminate
the employment relationship at any time, with or without cause, and with or
without notice to the other.

 

  2. Severance. If your Separation from Service with the Company (and the
members of the Company’s controlled group within the meaning of section 414(b)
and (c) of the Code) is initiated by the Company without Cause the following
provisions will apply.

 

  a. Severance Pay. The Company will pay you an amount equal to one times your
Annualized Total Compensation (“Severance Pay”), subject to your prompt
execution of the Company’s customary release, which amount shall be payable in
equal installments on the 15th and last days of each of the 12 months following
the 30th day after the date of your Separation from Service (if the 15th or last
day of a month is not a business day, on the closest business day to such date.
This amount constitutes “Separation Pay” under the terms of the R.R. Donnelley &
Sons Company Separation Pay Plan (“SPP”) and all provisions of the SPP shall
apply thereto and no other amount shall be payable under the SPP.

Any disputes regarding Severance Pay will be governed by the claims and appeals
procedures of the SPP.



--------------------------------------------------------------------------------

All payments made pursuant to this Agreement shall be reduced by applicable tax
withholdings.

 

  b. Benefits. Your medical insurance coverage in effect immediately before the
date of your Separation from Service will continue to be available to you under
the group health plan continuation coverage laws (“COBRA”) for a period of 18
months following your Separation Date (the “COBRA Period”). Your medical
coverage will be subsidized for 12 months, so you pay the normal employees
rates.

 

  c. Section 409A If you are a “specified employee” within the meaning set forth
in the document entitled “409A: Policy of R.R. Donnelley & Sons Company and its
Affiliates Regarding Specified Employees” on your Termination Date, then any
amounts payable pursuant to this Agreement or otherwise that (i) become payable
as a result of your Separation from Service and (ii) are subject to Code Section
409A as a result of your Separation from Service shall not be paid until the
earlier of (x) the first business day of the sixth month occurring after the
month in which the Termination Date occurs and (y) the date of your death.
Notwithstanding the immediately preceding sentence, amounts payable to you as a
result of your Separation from Service that do not exceed two times the lesser
of (i) your annualized compensation based upon your annual rate of Base Salary
for the year prior to the year in which the date of your Separation from Service
occurs and (ii) the maximum amount that may be taken into account under Code
Section 401(a)(17) in the year in which the date of your Separation from Service
occurs may be paid as otherwise scheduled. If any compensation or benefits
provided by this letter may result in the application of Code Section 409A, then
the Company shall, in consultation with you, modify this Agreement to the extent
permissible under Code Section 409A in the least restrictive manner necessary in
order to exclude such compensation and benefits from the definition of “deferred
compensation” within the meaning of such Code Section 409A or in order to comply
with the provisions of Code Section 409A. By signing this Agreement you
acknowledge that if any amount paid or payable to you becomes subject to Code
Section 409A, you are solely responsible for the payment of any taxes and
interest due as a result.

 

  3. Restrictive Covenants. You and Donnelley recognize that, due to the nature
of your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley and its affiliates.
You acknowledge that such information is valuable to the business of Donnelley
and its affiliates, and that disclosure to, or use for the benefit of, any
person or entity other than Donnelley or its affiliates, would cause substantial
damage to Donnelley. You further acknowledge that your duties for Donnelley
include the opportunity to develop and maintain relationships with Donnelley
customers, employees, representatives and agents on behalf of Donnelley and that
access to and development of those close relationships with Donnelley customers
render your services special, unique and extraordinary. In recognition that the
goodwill and relationships described herein are assets and extremely valuable to
Donnelley, and that loss of or damage to those relationships would destroy or
diminish the value of Donnelley, you agree as follows:

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by Donnelley with or without Cause, and for 12 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of Donnelley. You
may, however, own stock or the rights to own stock in a company covered by this
paragraph that is publicly owned and regularly traded on any national exchange
or in the over-the-counter market, so long as your holdings of stock or rights
to own stock do not exceed the lesser of (i) 1% of the capital stock entitled to
vote in the election of directors and (ii) the combined value of the stock or
rights to acquire stock does not exceed your gross annual earnings from the
Company.



--------------------------------------------------------------------------------

  and relationships described herein are assets and extremely valuable to
Donnelley, and that loss of or damage to those relationships would destroy or
diminish the value of Donnelley, you agree as follows:

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by Donnelley with or without Cause, and for 12 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of Donnelley. You
may, however, own stock or the rights to own stock in a company covered by this
paragraph that is publicly owned and regularly traded on any national exchange
or in the over-the-counter market, so long as your holdings of stock or rights
to own stock do not exceed the lesser of (i) 1% of the capital stock entitled to
vote in the election of directors and (ii) the combined value of the stock or
rights to acquire stock does not exceed your gross annual earnings from the
Company.

 

  b. Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of goodwill
resulting from the customers’ and other employees’ contacts with Donnelley and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about (i)
Donnelley’s relationship with its customers, their buying habits, special needs,
purchasing policies, (ii) the skills, capabilities and other employment-related
information about Donnelley employees, and (iii) other matters which you would
not otherwise know and which is not otherwise readily available. Such knowledge
is essential to the business of Donnelley and you recognize that if your
employment terminates, Donnelley will be required to rebuild that customer
relationship to retain the customer’s business. You recognize that during a
period following the date of your Separation from Service, Donnelley is entitled
to protection from your using the information and customer and employee
relationships with which you have been entrusted by Donnelley during your
employment.

 

  c.

Nonsolicitation of Customers. While employed by Donnelley and for a period of 12
months from the date of your Separation from Service with Donnelley for any
reason, including your Separation from Service initiated by Donnelley with or
without Cause, you shall not, directly or indirectly, either on your own behalf
or on behalf of any other person, firm or entity, solicit or provide services
which are the same as or similar



--------------------------------------------------------------------------------

  to the services Donnelley provided or offered while you were employed by
Donnelley to any customer or prospective customer of Donnelley (i) with whom you
had direct contact in the course of your employment with Donnelley or about whom
you learned confidential information as a result of your employment with
Donnelley or (ii) with whom any person over whom you had supervisory authority
at any time had direct contact during the course of his or her employment with
Donnelley or about whom such person learned confidential information as a result
of his or her employment with Donnelley.

 

  d. Nonsolicitation of Employees. While employed by Donnelley and for a period
of two years from the date of your Separation from Service with Donnelley for
any reason, including your Separation from Service initiated by Donnelley with
or without Cause, you shall not either directly or indirectly solicit, induce or
encourage any Donnelley employee(s) to terminate their employment with Donnelley
or to accept employment with any entity, including but not limited to a
competitor, supplier or customer of Donnelley, nor shall you cooperate with any
others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment, (b)
offering bonuses or additional compensation to encourage Donnelley employees to
terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of your Separation from Service and the Severance Period
(regardless of whether you actually receive severance benefits during that
period), you will deliver a copy of this Agreement to such employer and advise
such employer concerning the existence of your obligations under this Agreement.



--------------------------------------------------------------------------------

  g. Geographic Scope. You understand that the Company has sales and
manufacturing facilities throughout the United States and in a number of foreign
countries, that it purchases equipment and materials from suppliers located
throughout the world, and that it expects to expand the scope of its
international activities in the future. You therefore agree that your
obligations under Paragraph 5 shall extend worldwide.

 

  h. Other Agreements. In the event a covenant in this Agreement covers the same
subject matter of a provision contained in one or more other agreements between
you and the Company, you agree that the provision containing the greatest
enforceable time, territorial, and/or prohibited activity restriction(s) shall
control.

 

  i. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Section 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach. Accordingly, in
order to protect its interests, the Company shall be entitled to pursue, in
addition to other rights and remedies existing in its favor, an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to enforce such provisions specifically (without posting a bond or other
security). With respect to such enforcement, the prevailing party in such
litigation shall be entitled to recover from the other party any and all
attorneys’ fees, costs and expenses incurred by or on behalf of that party in
enforcing or attempting to enforce any provision under this Section 5 or any
other rights under this Agreement.

 

  4. General

 

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including Section 5, are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions. Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.



--------------------------------------------------------------------------------

  b. Non-duplication of Severance Pay. By signing this Agreement, you hereby
waive any right to any “Benefits” under the SPP, other than those specified in
this Agreement.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.



--------------------------------------------------------------------------------

  i. Severability. If any provision contained in this Separation Agreement is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified, but only to the extent
necessary, to make such provision valid, legal and enforceable. In any event,
the remainder of this Agreement shall continue to be valid and enforceable to
the fullest extent permitted by law.

 

  j. Assignments and Successors. The rights and obligations of the Company under
this Agreement may be assigned by the Company without consent or notice and
shall inure to the benefit of and be binding upon its successors and assigns.
You may not assign any of your rights and obligations hereunder.

You agree to keep the existence and terms of this Agreement confidential, and
you will not disclose its terms to anyone, except to your attorneys,
accountants, or if required to do so by law. To the extent you do disclose to
anyone as permitted by this paragraph, you will obtain his or her agreement to
keep the existence and terms of this Agreement confidential. If the Agreement or
the contents are disclosed by you it will be considered breach of the terms
outlined in the agreement and jeopardize the continuation of this agreement.
This Agreement may, however, be used as evidence in a judicial proceeding in
which any of the parties allege a breach of this Agreement.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to Tom Carroll.

 

Very truly yours, R. R. Donnelley & Sons Company By:   /s/ Tom Carroll Tom
Carroll EVP and Chief HR Office



--------------------------------------------------------------------------------

ACCEPTED AND AGREED to this 6 day of November, 2012:

/s/ Dave Gardella

Dave Gardella



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the
Separation Date, but, for these calculations only, your Base Salary and target
bonus percentage shall not be less than the amount in effect on the date listed
on this agreement.

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Group President,
the Chief Executive Officer, or the Board that identifies the manner in which
you have not performed your duties, (ii) your willful engaging in conduct which
is demonstrably and materially injurious (monetarily or otherwise) to the
business, reputation, character or community standing of the Company, (iii)
conviction of or the pleading of nolo contendere with regard to a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) a refusal or
failure to attempt in good faith to follow the written direction of the Group
President, the Chief Executive Officer, or the Board (provided that such written
direction is consistent with your duty and station) promptly upon receipt of
such written direction. For the purposes of this definition, no act or failure
to act by you shall be considered “willful” unless done or omitted to be done by
you in bad faith and without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of the Company’s principal outside counsel shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. Notwithstanding the foregoing, the Company shall
provide you with a reasonable amount of time, after a notice and demand for
substantial performance is delivered to you, to cure any such failure to
perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

4. “Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation §1.409A-1(h).